Citation Nr: 1737537	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  14-29 135A	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for temporomandibular joint dysfunction (TMJ).

4.  Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD).  

5.  Entitlement to an initial evaluation in excess of 10 percent for osteochondrosis of the right fourth toe, status post Freiberg infraction.


REPRESENTATION

Appellant represented by:    Disabled American Veterans 


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


FINDING OF FACT

On August 28, 2017, the Board was notified that the appellant died in August 2017.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of the issues on appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal of the issue of entitlement to service connection for bilateral hearing loss disability is dismissed.

The appeal of the issue of entitlement to service connection for tinnitus is dismissed.

The appeal of the issue of entitlement to service connection for temporomandibular joint dysfunction (TMJ) is dismissed.

The appeal of the issue of entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD), is dismissed.  

The appeal of the issue of entitlement to an initial evaluation in excess of 10 percent for osteochondrosis of the right fourth toe, status post Freiberg infraction, is dismissed.



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


